In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
ANN WOO and                           *
DAVID SIEVERTSON,                     *      No. 16-1679V
on behalf of B.W.S., a minor child, *        Special Master Christian J. Moran
                                      *
                   Petitioners,       *
v.                                    *
                                      *      Filed: January 16, 2018
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *      Stipulation; influenza (“flu”) vaccine;
                                      *      Guillain-Barré syndrome (“GBS”).
                   Respondent.        *
*********************
Amber D. Wilson, Maglio, Christopher & Toale, Washington, DC, for Petitioners;
Daniel A. Principato, United States Dep’t of Justice, Washington, DC, for
Respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS1

       On December 27, 2017, petitioners moved for final attorneys’ fees and costs
in the above-captioned matter. Petitioners requested reimbursement for attorneys’
fees and costs in the amount of $26,785.43, an amount to which respondent does
not object. The Court awards this amount.

      On December 21, 2016, Ann Woo and David Sievertson filed a petition for
compensation alleging that the influenza vaccine, which their child B.W.S.
received on October 12, 2015, caused B.W.S. to suffer Guillain-Barré syndrome.
The undersigned issued a decision awarding compensation to petitioners based on
the parties’ joint stipulation. Decision, issued August 25, 2017, 2017 WL
4183427.

1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
       Because petitioners received compensation, petitioners are entitled to an
award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e). Petitioners seek a
total of $26,785.43 in attorneys’ fees and costs. This includes $7,375.00 in fees
incurred by attorney Johnathan Tuttle for the purposes of establishing a
guardianship for B.W.S.’s vaccine injury award. In compliance with General
Order No. 9, petitioners state that they incurred $80.00 in personal costs in pursuit
of their claim.

       After reviewing the request, the Court awards the following:

       a. A lump sum of $19,410.43 in the form of a check made payable
          to petitioners and petitioners’ attorney, Amber D. Wilson, of
          Maglio Christopher and Toale, PA, and be forwarded to
          Maglio Christopher & Toale, PA, 1605 Main Street, Suite 710,
          Sarasota Florida 34236; and

       b. A lump sum of $7,375.00 in the form of a check made payable
          to petitioners and Johnathan Tuttle, and be forwarded to
          Maglio Christopher & Toale, PA, 1775 Pennsylvania Ave. NW,
          Ste 225, Washington, DC 20006; and

       c. A lump sum of $80.00 in the form of a check made payable to
          petitioners, and be forwarded to Maglio Christopher & Toale,
          PA, 1775 Pennsylvania Ave. NW, Ste 225, Washington, DC
          20006.

This represents reimbursement for attorneys’ fees and other litigation costs
available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review
filed pursuant to RCFC Appendix B, the clerk of the court shall enter judgment in
accordance herewith.2

       IT IS SO ORDERED.

                                                    S/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master

2
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                2